DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Objections
Claims 24 and 28-30 objected to because of the following informalities:
Claim 24 recites the limitation of “ultrasonic transducer for transmitting a transmitted ultrasonic imaging signal to a blood vessel and receiving a received ultrasonic imaging signal…” which should rather recite -- ultrasonic transducer for transmitting 

Claims 28, 29 and 30 also recite similar limitations as above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation of “first velocity measurement is normalized by the second velocity measurement” which is not clear how a measurement is normalized by another measurement. In other, it is not clear what does a measurement do or perform to normalize another measurement. In addition, based on the claims these measurements appear to be performed in order and it is also not clear how a measurement is normalized by a presumably not obtained measurements (e.g. second measurement).
Claims 27, 38 and 39 are also rejected at least for the same reasons noted above
For the purpose of examination, it is assumed that measurements are taken as a reference in order to normalize a signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 29, 30, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinojosa (US20160296200, filed on 2015-01-15), (hereinafter “Hinojosa”).
Regarding the claim 24, Hinojosa teaches a blood pressure measurement device (“The Master Diagnostician [The MD] an electronic stethoscope having additional features not found in a typical electronic stethoscope. The additional features include sensors and modalities for sound capture, pulse oximetry, heart sound and rhythm interpretation, ultrasound capability, and an integrated multi-megapixel camera to record still images and/or video data” abst.; “A stethoscope, either conventional or electronic, may also be employed in determining a patient's blood pressure when used in conjunction with a blood pressure cuff” [0018]) comprising: 
at least one ultrasonic transducer for transmitting a transmitted ultrasonic imaging signal to a blood vessel and receiving a received ultrasonic imaging signal from the blood vessel (“The MD may be connected to an ultrasound probe sensor element 304 to permit a medical practitioner to collect ultrasound images from various portions of the patient's body” [0038]; also see [0060]); and 
an optic sensor directed toward the blood vessel (“a pulse oximetry measurement. Upon selection, the pulse oximetry module 734 will communicate with the sensor to capture the slight difference in light level as the medical practitioner places the portion of The MD device containing the pulse oximetry sensor against a fingertip, earlobe or other body part. The pulse oximetry module 734 captures the measurement from the pulse oximetry sensor under the direction of the pulse oximetry chip driver 736, transmitting the captured sensor data using a digital Input/Output (I/O) driver 738 to transmit the captured measurement data to the pulse oximetry application module 740” [0059]; also see abst.).

Regarding the claim 29, Hinojosa teaches the optic sensor comprises a light source for transmitting a transmitted optical signal to the blood vessel, and a light detector for receiving a received optical signal from the blood vessel (“the pulse oximetry module 734 will communicate with the sensor to capture the slight difference in light level as the medical practitioner places the portion of The MD device containing the pulse oximetry sensor against a fingertip, earlobe or other body part” [0059]).

Regarding the claim 30, Hinojosa teaches the optic sensor comprises a light source for transmitting a transmitted optical signal to the blood vessel, and a light detector for receiving a received optical signal from the blood vessel (“the pulse oximetry module 734 will communicate with the sensor to capture the slight difference in light level as the medical practitioner places the portion of The MD device containing the pulse oximetry sensor against a fingertip, earlobe or other body part” [0059]).

Regarding the claim 35, Hinojosa teaches the light detector comprises a camera (“The MD device also incorporates a digital camera 408” [0042]).

Regarding the claim 36, Hinojosa teaches optical sensor measures a blood oxygenation saturation level (“the MD 200 also provides two pulse oximetry indicators 208 utilized in a pulse oximetry measurement.” [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25-27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Pahlevan et al (US 20150297105, hereinafter “Pahlevan”).
Regarding the claim 25, Hinojosa teaches all the claimed limitations except for first velocity measurement of a blood bolus in the blood vessel is obtained by the at least one ultrasonic transducer, and a second velocity measurement of the blood bolus in the blood vessel is obtained by the optic sensor.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. the waveform may be obtained through a peripheral instrument such as a wired pulse oximeter. Indeed, the waveform may be acquired through any of microwave, strain-gauge, piezoresistive, capacitive, optical, or acoustic sensors. A combination or multiplexing of sensors may be used. For example, an array of LEDs and detectors camera or photodetectors may be used to analyze the motion of the skins surface. In one embodiment the detector is a phototransistor. In another embodiment, the detector is a photodiode [0012]. Probe-style peripheral sensor (e.g., in a stethoscope-type shape) with a detector and an array of LEDs may be used [0013]. Arterial waveform measurement. In this regard, the amplified motion of the skin correlates to the pressure driven expansion of an artery. The amplified motion can therefore subsequently be recorded through any number of non-invasive transducers such as piezoelectric, capacitive, piezoresistive, optical, acoustic, ultrasound. Similar techniques may be applied to measure physiological wave information that exists at different frequencies such as arterial waves versus phonocardiograms. The signal can be recorded using an optical reflective light sensor [0071]. Pulse pressure waveform enables simplified methods of determining Pulse Wave Velocity (PWV) [0086]. Also see [0098], [0099].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with first velocity measurement of a blood bolus in the blood vessel is obtained by the at least one ultrasonic transducer, and a second velocity measurement of the blood bolus in the blood vessel is obtained by the optic sensor as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claims 26 and 27, as the claims best understood in light of the 35 USC 112(b) rejection above, Hinojosa teaches all the claimed limitations except for the first velocity measurement is normalized by the second velocity measurement.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. the waveform may be obtained through a peripheral instrument such as a wired pulse oximeter. Indeed, the waveform may be acquired through any of microwave, strain-gauge, piezoresistive, capacitive, optical, or acoustic sensors. A combination or multiplexing of sensors may be used. For example, an array of LEDs and detectors camera or photodetectors may be used to analyze the motion of the skins surface. In one embodiment the detector is a phototransistor. In another embodiment, the detector is a photodiode [0012]. Representative data optically captured from such movement is shown as by data points 60 in FIG. 12 generating a 600 hemodynamic waveform. As this data may be variously smoothed and processed into a discrete curve [0076]. Data may be smoothed or averaged in connection with a graphical UI [0092]. Additionally, this UI feature allows a balance between accurate point selection of the cardiac cycle while allowing the user a visual reference to larger features of the waveform [0096].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with first velocity measurement is normalized by the second velocity measurement as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 31, Hinojosa teaches all the claimed limitations except for the transmitted optical signal is reflected from the blood bolus to form the received optical signal.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain electrocardiogram (i.e., EKG or ECG), phonocardiogram, and arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. A pulse waveform from skin vibration caused by underlying arterial motion, the subject membrane-based sensor arrangement (including a light source and sensor for light reflected from the membrane) is able to detect [0021].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the transmitted optical signal is reflected from the blood bolus to form the received optical signal as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 32, Hinojosa teaches all the claimed limitations except for a light emitting diode (LED).
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. A pulse waveform from skin vibration caused by underlying arterial motion, the subject membrane-based sensor arrangement (including a light source and sensor for light reflected from the membrane) is able to detect [0021].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with light emitting diode (LED) as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 33, Hinojosa teaches all the claimed limitations except for a laser light.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. a light source (be it an LED, laser [0019]
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with laser light as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Regarding the claim 34, Hinojosa teaches all the claimed limitations except for a laser light.
However, in the same field of endeavor, Pahlevan teaches the embodiments described herein can obtain arterial pulse waveforms. These embodiments include an optical sensor for the measurement of the arterial pulse waveform and/or heart sound. Optical detection may be accomplished by a LED or photodiode combination [0009]. a light source (be it an LED, laser [0019]
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with photodiode as taught by Pahlevan because there is an urgent need to develop new methods and devices for diagnosing and monitoring CVDs. Diagnosis enables early intervention and remediation. Monitoring is a useful tool in behavior modification and in the prediction and subsequent avoidance of acute events that can lead to emergency hospitalization, morbidity, and/or mortality ([0004] of Pahlevan).

Claims 28 and 37-39are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa in view of Cannon et al (US 20100286527, hereinafter “Cannon”).
Regarding the claim 28, Hinojosa teaches all the claimed limitations except for a first ultrasonic transducer for transmitting the transmitted ultrasonic imaging signal, and a second ultrasonic transducer for receiving the received ultrasonic imaging signal.
However, in the same field of endeavor, Cannon teaches as shown in FIG. 7 each transducer is selectable in some way. Transducer 1 700 with N elements and Transducer 2 702 with M elements are represented When the probe is in operation, in this exemplary embodiment, the data collected by the selected transducer is transmitted to a 2-to-1 multiplexer 704 prior to being relayed to the Data Acquisition 706 circuit within the probe. The Data Acquisition 706 component prepares the data signal for transmission and relays the data signal to the Wireless Interface 712 component. The data is then transmitted over a wireless channel to the main unit of the ultrasound system [0079].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with a first ultrasonic transducer for transmitting the transmitted ultrasonic imaging signal, and a second ultrasonic transducer for receiving the received ultrasonic imaging signal as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).

Regarding the claim 37, Hinojosa teaches all the claimed limitations except for the device comprises a first ultrasonic transducer for transmitting a first transmitted ultrasonic imaging signal to the blood vessel and receiving a first received ultrasonic imaging signal from the blood vessel, and a second ultrasonic transducer for transmitting a second transmitted ultrasonic imaging signal to the blood vessel and receiving a second received ultrasonic imaging signal from the blood vessel.
However, in the same field of endeavor, Cannon teaches as shown in FIG. 7 each transducer is selectable in some way. Transducer 1 700 with N elements and Transducer 2 702 with M elements are represented When the probe is in operation, in this exemplary embodiment, the data collected by the selected transducer is transmitted to a 2-to-1 multiplexer 704 prior to being relayed to the Data Acquisition 706 circuit within the probe. The Data Acquisition 706 component prepares the data signal for transmission and relays the data signal to the Wireless Interface 712 component. The data is then transmitted over a wireless channel to the main unit of the ultrasound system [0079].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with 1st and 2nd transducers for transmitting and receiving as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).

Regarding the claims 38 and 39, as the claims best understood in light of the 35 USC 112(b) rejection above, Hinojosa teaches all the claimed limitations except for the second received ultrasonic imaging signal is normalized by the first received ultrasonic imaging signal or vice versa.
However, in the same field of endeavor, Cannon teaches as shown in FIG. 7 each transducer is selectable in some way. Transducer 1 700 with N elements and Transducer 2 702 with M elements are represented When the probe is in operation, in this exemplary embodiment, the data collected by the selected transducer is transmitted to a 2-to-1 multiplexer 704 prior to being relayed to the Data Acquisition 706 circuit within the probe. The Data Acquisition 706 component prepares the data signal for transmission and relays the data signal to the Wireless Interface 712 component. The data is then transmitted over a wireless channel to the main unit of the ultrasound system [0079]. A simple method of temporal filtering may involve averaging neighboring frames. An example of the recursive version of a moving-average filter is described as follows where X(n) is the input frame acquired at time n, Y(n) is the corresponding output frame, and k is a frame delay factor that sets the size of the averaging window [0056].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with second received ultrasonic imaging signal is normalized by the first received ultrasonic imaging signal or vice versa as taught by Cannon because users often require several different transducers to cover a variety of imaging applications which this invention can improve sensitivity due to the lower attenuation at lower frequencies, although at the expense of both axial and lateral resolution ([0003] of Cannon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793